DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Office Action is in response to the application filed 4/17/2020. 

Claim Objections
3.	Claim 17 is objected to because of the following informalities: the claim is missing a period “.” at the end of the sentence. Appropriate correction is required. 

Claim Analysis
4.	Summary of Claim 1:
A method of making capsules comprising a core surrounded by a polymeric shell, the method comprising: 

dispersing droplets of a disperse phase in a continuous phase by passing the disperse phase through a plurality of holes in a membrane, from a first side of the membrane to a second side of the membrane and into the continuous phase, while the continuous phase is flowed across the second side of the membrane and the membrane is mechanically moved, 

wherein the disperse phase comprises a polymer precursor and a benefit agent, and the continuous phase comprises water, and upon exiting the plurality of holes on the second side of the membrane, the disperse phase is formed into droplets of disperse phase; 

and exposing the dispersion of droplets of disperse phase in the continuous phase to conditions sufficient to initiate polymerization of the polymer precursor within the droplets of disperse phase, 

wherein the polymer precursor becomes insoluble in the disperse phase and migrates to the interface between the disperse phase and the continuous phase, 

wherein: the benefit agent remains in the core after polymerization, a stabilizer system is present in at least one of the disperse-phase and the continuous phase, at least one of the disperse phase and the continuous phase comprises an initiator, and the polymer precursor is soluble in the disperse phase and comprises at least one multifunctional ethylenically unsaturated monomer.

 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 5, 7-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Koh et al. (English Machine Translation provided for KR 20150100309 A as listed on the IDS dated 4/17/2020).
	Regarding claim 1, Koh et al. teach a method of making microcapsules, wherein the method comprises forming a core-shell microcapsule, wherein the shell is polymeric [0042] thereby reading on the core surrounded by a polymeric shell as required by the instant claim, wherein the method of Koh et al. comprises a dispersed phase solution containing a monomer and a phase change material through a porous membrane to prepare an emulsion in which the dispersed phase solution is dispersed in a continuous phase solution and polymerizing the monomer in the emulsion (claim 1) thereby reading on the “dispersing droplets of a disperse phase in a continuous phase by passing the disperse phase through a plurality of holes in a membrane, from a first side of the membrane to a second side of the membrane and into the continuous phase while the continuous phase is flowed across the second side of the membrane” of the instant claim and further reading on the “exposing the dispersion of droplets of disperse phase in the continuous phase to conditions sufficient to initiate polymerization of the polymer precursor within the droplets of disperse phase” as required by the instant claim. The  monomer of Koh et al. reads on the “polymer precursor” and the phase change material reads on the “benefit agent” as required by the instant claim, wherein the continuous phase of Koh et al. is water [0032] thereby reading on the continuous phase of the instant claim, wherein the method of Koh et al. comprises an emulsion in which the dispersed phase solution is dispersed as droplets in the continuous phase [0034] thereby reading on the “upon exiting the plurality of holes on the second side of the membrane, the disperse phase is formed into droplets of disperse phase” as required by the instant claim. The method of Koh et al. comprises a core shell formed by growing a conductive polymer to a critical chain length and seeding a phase change material inside the emulsion [0042] thereby reading on the “polymer precursor becomes insoluble in the disperse phase and migrates to the interface between the disperse phase and the continuous phase” as required by the instant claim. Koh et al. teach the benefit agent/phase change material remains in the core [0024] and also teach an emulsifier (claim 6) in the dispersed phase thereby reading on the “stabilizer system” as required by the instant claim, and an initiator (claim 12) thereby reading on the initiator of the instant claim. Koh et al. teach the monomer is in a dispersed phase solution [0036] and is selected from an alkyleneoxy group substituted with one or more substituents [0022] thereby reading on the “at least one multifunctional ethylenically unsaturated monomer” and the ”polymer precursor is soluble in the disperse phase” as required by the instant claim.  
	Koh et al. do not particularly teach the membrane is mechanically moved.
	However, Koh et al. teach the emulsification is performed in a pressure-resistant emulsification apparatus wherein the dispersed phase solution is dispersed into the continuous phase solution through a porous membrane, specifically, an inorganic porous membrane installed in the module of the pressure resistant membrane emulsification device, thereby forming droplets of the dispersed phase solution in the continuous phase solution [0036]. Koh et al. further teach the pressure is applied to the porous membrane, the pore size of the porous membrane, the ratio of the continuous phase and the disperse phase, etc. can be adjusted so that the stable droplets can be prepared into the continuous phase solution [0037]. As such, the movement of the membrane (from the pressure applied to the membrane) will affect the stability of the droplets prepared. Therefore, the movement of the membrane can be optimized to reach the stability character via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the movement of the membrane for the intended application via a routine optimization, thereby obtaining the present invention.
	Regarding claim 5, Koh et al. teach the monomer is selected from an alkyleneoxy group substituted with one or more substituents such as carboxyl, sulfone group, thiopene (claim 2), among others, thereby reading on the “at least one other functionality selected from a thiol, sulfonic acid, or carboxylic acid.” 
	Regarding claim 7, Koh et al. teach the emulsifier is in the continuous phase [0016].
	Regarding claim 8, Koh et al. teach the emulsifier in the continuous phase is present in an amount of from 1 to 10 parts by weight [0038] and the total amount of emulsifier is not particularly limited but can be included from 1 to 50 parts by weight, preferably in an amount of from 1 to 10 parts by weight [0031] thereby reading on the primary stabilizer in the claimed range of from about 51% to about 100 wt% based on the total weight of the stabilizer system.
	Regarding claims 9-11, Koh et al. teach the emulsifier is polyvinyl alcohol [0031].
	Regarding claims 12-13, Koh et al. teach the emulsifier is sodium lauryl sulfate, ethylene glycol dodecyl ether and octyl phenol ethoxylate and further teach that “one or more” emulsifiers may be selected, thereby teaching a mixture of one of more emulsifiers [0031].
	Regarding claim 14, Koh et al. do not particularly teach the flux of the dispersed phase. 
	However, as discussed above for claim 1, Koh et al. teach the emulsification is performed in a pressure-resistant emulsification apparatus wherein the dispersed phase solution is dispersed into the continuous phase solution through a porous membrane, specifically, an inorganic porous membrane installed in the module of the pressure resistant membrane emulsification device, thereby forming droplets of the dispersed phase solution in the continuous phase solution [0036]. Koh et al. further teach the pressure is applied to the porous membrane, the pore size of the porous membrane, the ratio of the continuous phase and the disperse phase, etc. can be adjusted so that the stable droplets can be prepared into the continuous phase solution [0037]. As such, the flux of the dispersed phase will affect the stability of the droplets prepared. Therefore, the flux of the dispersed phase can be optimized to reach the stability character via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the flux of the dispersed phase for the intended application via a routine optimization, thereby obtaining the present invention.
	Regarding claims 15 and 17, Koh et al. teach FeCl3 was used as an initiator thereby reading on the free radical initiator of claim 17, and Koh et al. further teach that the solution containing the initiator is mixed with the emulsion and stirred at a temperature of 60 °C [0062] thereby reading on the “heating the dispersion of droplets of disperse phase in the continuous phase” as required by instant claim 15. 
	Regarding claim 18, Koh et al. teach the phase change material is a paraffin and a wax [0024] thereby reading on the benefit agent being a hydrocarbon and a wax as required by the instant claim.
	
7.	Claims 2-4, 6, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koh et al. (English Machine Translation provided for KR 20150100309 A) and DiHora et al. (US PG Pub 2011/0268802 A1) both listed on the IDS dated 4/17/2020.
	Regarding claims 2-4 and 6, Koh et al. teach the method of claim 1 as set forth above and incorporated herein by reference.
	Koh et al. do not particularly teach the multifunctional ethylenically unsaturated monomer having at least three functionalities and are further silent on the (meth) acrylate monomer and the hexafunctional aromatic urethane acrylate as required by the instant claims.
	DiHora et al. teach encapsulated benefit agents, compositions comprising such encapsulated benefit agents and processes for making and using compositions comprising such encapsulated benefit agents (Abstract), wherein the monomer is a multi functional acrylate oligomer [0044], wherein in a preferred embodiment the multi functional acrylate oligomer is a hexafunctional aromatic urethane-acrylate oligomer [0320]. DiHora et al. offer the motivation of using the multi functional acrylate oligomer due to their ability to form a well defined highly impermeable shell [0052]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the hexafunctional aromatic urethane-acrylate oligomer of DiHora et al. in the method of Koh et al., thereby arriving at the claimed invention.
	Regarding claim 16, Koh et al. do not particularly teach the dispersion of the disperse phase in the continuous phase is exposed to ultra violet radiation.
	DiHora et al. teach encapsulated benefit agents, compositions comprising such encapsulated benefit agents and processes for making and using compositions comprising such encapsulated benefit agents (Abstract), wherein the process of making the particle comprises curing the emulsion by applying a sufficient amount of UV to the emsulsion [0247]. DiHora et al. offer the motivation of using UV to cure the emulsion due to its ability to induce sufficient free radical polymerization to form a particle having a core comprising a benefit agent and a shell comprising an acrylate [0247]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the UV curing of DiHora et al. in the method of Koh et al., thereby arriving at the claimed invention.

Regarding claims 19-20, Koh et al. do not teach the benefit agent is a perfume composition and is further silent on the properties of the perfume composition.
	DiHora et al. teach encapsulated benefit agents, compositions comprising such encapsulated benefit agents and processes for making and using compositions comprising such encapsulated benefit agents (Abstract), wherein the benefit agent is a perfume (claim 3), wherein the perfume has the following logP range:

    PNG
    media_image1.png
    110
    396
    media_image1.png
    Greyscale

thereby overlapping with the claimed logP ranges of the instant claim. Koh et al. offer the motivation of using perfumes having these ClogP ranges due to their ability to devlier perfume opportunities [0008] and control the permeability of the shell [0052]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the perfume benefit agent of DiHora et al. in the method of Koh et al., thereby arriving at the claimed invention. 



Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763